     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 1 of 14


 1 Amy B. Alderfer (SBN 205482)
     COZEN O’CONNOR
 2 1299 Ocean Avenue, Suite 900
     Santa Monica, CA 90401
 3 Telephone: 310.393.4000
     Facsimile: 310.394.4700
 4 aalderfer@cozen.com
 5 Andrew M. Hutchison (SBN 289315)
     COZEN O’CONNOR
 6 101 Montgomery Street, Suite 1400
     San Francisco, California 94104
 7 Telephone: 415.644.0914
     Facsimile: 415.644.0978
 8 ahutchison@cozen.com
 9 Attorneys for Defendant
     Globus Medical, Inc.
10
                                      UNITED STATES DISTRICT COURT
11
                                      EASTERN DISTRICT OF CALIFORNIA
12
13
     CHRISTINA BIRD; and CLARENCE BIRD                     Case No.: 2:19-cv-01024-KJM-CKD
14
                        Plaintiffs,                        STIPULATED PROTECTIVE ORDER
15
             vs.
16
     GLOBUS MEDICAL, INC.; and DOES 1-100,
17
                        Defendants.
18
19           1.         PURPOSES AND LIMITATIONS

20           Disclosure and discovery activity in this action are likely to involve production of

21 confidential, proprietary, non-public and private information for which special protection from
22 public disclosure and from use for any purpose other than prosecuting this litigation may be
23 warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the following
24 Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
25 protections on all disclosures or responses to discovery and that the protection it affords from public
26 disclosure and use extends only to the limited information or items that are entitled to confidential
27 treatment under the applicable legal principles. The parties further acknowledge, as set forth in
28 Section 12.3, below, that this Stipulated Protective Order does not entitle them to file confidential
                                                           STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                      1                      2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 2 of 14


 1 information under seal; Civil Local Rule 141 and Hon. Judge Kimberly J. Mueller’s Standing Orders
 2 set forth the procedures that must be followed and the standards that will be applied when a party
 3 seeks permission from the court to file material under seal.
 4           2.         DEFINITIONS
 5           2.1        Challenging Party: a Party or Non-Party that challenges the designation of

 6 information or items under this Order.
 7           2.2        “CONFIDENTIAL” Information or Items: information (regardless of how it is

 8 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
 9 Civil Procedure 26(c).
10           2.3        Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

11 as their support staff).
12           2.4        Designating Party: a Party or Non-Party that designates information or items that it

13 produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
14           2.5        Disclosure or Discovery Material: all items or information, regardless of the medium

15 or manner in which it is generated, stored, or maintained (including, among other things, testimony,
16 transcripts, and tangible things), that are produced or generated in disclosures or responses to
17 discovery in this matter.
18           2.6        Expert: a person with specialized knowledge or experience in a matter pertinent to

19 the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as
20 a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor,
21 and (3) at the time of retention, is not anticipated to become an employee of a Party or of a Party’s
22 competitor.
23           2.7        House Counsel: attorneys who are employees of a party to this action. House Counsel

24 does not include Outside Counsel of Record or any other outside counsel.
25           2.8        Non-Party: any natural person, partnership, corporation, association, or other legal

26 entity not named as a Party to this action.
27
28
                                                              STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                         2                      2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 3 of 14


 1           2.9        Outside Counsel of Record: attorneys who are not employees of a party to this action

 2 but are retained to represent or advise a party to this action and have appeared in this action on
 3 behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
 4           2.10       Party: any party to this action, including all of its officers, directors, employees,

 5 consultants, retained experts, and Outside Counsel of Record (and their support staffs).
 6           2.11       Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 7 Material in this action.
 8           2.12       Professional Vendors: persons or entities that provide litigation support services

 9 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
10 storing, or retrieving data in any form or medium) and their employees and subcontractors.
11           2.13       Protected Material: any Disclosure or Discovery Material that is designated as

12 “CONFIDENTIAL.”
13           2.14       Receiving Party: a Party that receives Disclosure or Discovery Material from a

14 Producing Party.
15           3.         SCOPE
16           The protections conferred by this Stipulation and Order cover not only Protected Material

17 (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
18 copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
19 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
20 However, the protections conferred by this Stipulation and Order do not cover the following
21 information: (a) any information that is in the public domain at the time of disclosure to a Receiving
22 Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
23 publication not involving a violation of this Order, including those who obtained the information
24 lawfully and under no obligation of confidentiality to the Designating Party. Any use of becoming
25 part of the public record through trial or otherwise; and (b) any information known to the Receiving
26 Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source
27
28
                                                              STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                         3                      2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 4 of 14


 1 who obtained the information lawfully and under no obligation of confidentiality to the Designating
 2 Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
 3           4.         DURATION
 4            Even after final disposition of this litigation, the confidentiality obligations imposed by this

 5 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 6 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
 7 defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
 8 and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action, including the
 9 time limits for filing any motions or applications for extension of time pursuant to applicable law.
10           5.         DESIGNATING PROTECTED MATERIAL
11           5.1        Exercise of Restraint and Care in Designating Material for Protection. Each Party or

12 Non-Party that designates information or items for protection under this Order must take care to
13 limit any such designation to material that qualifies under the appropriate standards. Mass,
14 indiscriminate, or routinized designations are prohibited. Designations that are shown to be clearly
15 unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
16 retard the case development process or to impose unnecessary expenses and burdens on other
17 parties) may expose the Designating Party to sanctions.
18           If it comes to a Designating Party’s attention that information or items that it designated for

19 protection do not qualify for protection at all or do not qualify for the level of protection initially
20 asserted, that Designating Party must promptly notify all other parties that it is withdrawing the
21 mistaken designation.
22           5.2        Manner and Timing of Designations. Except as otherwise provided in this Order (see,

23 e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
24 Discovery Material that qualifies for protection under this Order must be clearly so designated
25 before the material is disclosed or produced.
26           Designation in conformity with this Order requires:
27
28
                                                              STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                         4                      2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 5 of 14


 1           (a)        for information in documentary form (e.g., paper or electronic documents, but

 2 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
 3 affix the legend “CONFIDENTIAL” to each page that contains protected material.
 4           A Party or Non-Party that makes original documents or materials available for inspection

 5 need not designate them for protection until after the inspecting Party has indicated which material
 6 it would like copied and produced. During the inspection and before the designation, all of the
 7 material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
 8 Party has identified the documents it wants copied and produced, the Producing Party must
 9 determine which documents, or portions thereof, qualify for protection under this Order. Then,
10 before producing the specified documents, the Producing Party must affix the appropriate legend
11 (“CONFIDENTIAL”) to each page that contains Protected Material.
12           (b)        for testimony given in deposition or in other pretrial or trial proceedings, that the

13 Designating Party identify on the record, before the close of the deposition, hearing, or other
14 proceeding, all protected testimony and specify the level of protection being asserted. When it is
15 impractical to identify separately each portion of testimony that is entitled to protection and it
16 appears that substantial portions of the testimony may qualify for protection, the Designating Party
17 may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right
18 to have up to 45 days to identify the specific portions of the testimony as to which protection is
19 sought and to specify the level of protection being asserted. Only those portions of the testimony
20 that are appropriately designated for protection within the 45 days shall be covered by the provisions
21 of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at the deposition
22 or up to 45 days afterwards if that period is properly invoked, that the entire transcript shall be
23 treated as “CONFIDENTIAL.”
24           The use of a document as an exhibit at a deposition shall not in any way affect its designation

25 as “CONFIDENTIAL.” Transcripts containing Protected Material shall have an obvious legend on
26 the title page that the transcript contains Protected Material. Any transcript that is prepared before
27 the expiration of a 45-day period for designation shall be treated during that period as if it had been
28
                                                              STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                         5                      2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 6 of 14


 1 designated “CONFIDENTIAL” in its entirety unless otherwise agreed. After the expiration of that
 2 period, the transcript shall be treated only as actually designated.
 3           (c)        for information produced in some form other than documentary and for any other

 4 tangible items, that the Producing Party affix in a prominent place on the exterior of the container
 5 or containers in which the information or item is stored the legend “CONFIDENTIAL.”
 6           5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 7 designate qualified information or items does not, standing alone, waive the Designating Party’s
 8 right to secure protection under this Order for such material. Upon timely correction of a
 9 designation, the Receiving Party must make reasonable efforts to assure that the material is treated
10 in accordance with the provisions of this Order.
11           6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
12           6.1        Timing of Challenges. Any Party or Non-Party may challenge a designation of

13 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
14 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
15 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
16 challenge a confidentiality designation by electing not to mount a challenge promptly after the
17 original designation is disclosed.
18           6.2        Meet and Confer. The Challenging Party shall initiate the dispute resolution process

19 by providing written notice of each designation it is challenging and describing the basis for each
20 challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
21 recite that the challenge to confidentiality is being made in accordance with this specific paragraph
22 of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
23 begin the process by conferring directly within 14 days of the date of service of notice. In conferring,
24 the Challenging Party must explain the basis for its belief that the confidentiality designation was
25 not proper and must give the Designating Party an opportunity to review the designated material, to
26 reconsider the circumstances, and, if no change in designation is offered, to explain the basis for the
27 chosen designation. A Challenging Party may proceed to the next stage of the challenge process
28
                                                              STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                         6                      2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 7 of 14


 1 only if it has engaged in this meet and confer process first or establishes that the Designating Party
 2 is unwilling to participate in the meet and confer process in a timely manner.
 3           6.3        Judicial Intervention. If the Parties cannot resolve a challenge without court

 4 intervention, the Designating Party shall file and serve a motion to retain confidentiality under (in
 5 compliance with Civil Local Rule 141 and Hon. Judge Kimberly J. Mueller’s Standing Orders)
 6 within 30 days of the initial notice of challenge or within 21 days of the parties agreeing that the
 7 meet and confer process will not resolve their dispute, whichever is earlier. Each such motion must
 8 be accompanied by a competent declaration affirming that the movant has complied with the meet
 9 and confer requirements imposed in the preceding paragraph and in compliance with the Standing
10 Orders. Failure by the Designating Party to make such a motion including the required declaration
11 within 30 days (or 21 days, if applicable) shall automatically waive the confidentiality designation
12 for each challenged designation. The parties agree to shift the burden to move on the Challenging
13 Party after one (1) challenge has been made to avoid an abuse of the process. The burden of
14 persuasion remains on the Designating Party. Whether it is the Challenging Party’s burden to move
15 or not, the Challenging Party may file a motion challenging a confidentiality designation at any time
16 if there is good cause for doing so, including a challenge to the designation of a deposition transcript
17 or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a
18 competent declaration affirming that the movant has complied with the meet and confer
19 requirements imposed by the preceding paragraph.
20           The burden of persuasion in any such challenge proceeding shall be on the Designating

21 Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
22 unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
23 Unless the Designating Party has waived the confidentiality designation by failing to file a motion
24 to retain confidentiality as described above, all parties shall continue to afford the material in
25 question the level of protection to which it is entitled under the Producing Party’s designation until
26 the court rules on the challenge.
27
28
                                                           STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                      7                      2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 8 of 14


 1           7.         ACCESS TO AND USE OF PROTECTED MATERIAL

 2           7.1        Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 3 produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 4 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
 5 the categories of persons and under the conditions described in this Order. When the litigation has
 6 been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL
 7 DISPOSITION).
 8           Protected Material must be stored and maintained by a Receiving Party at a location and in

 9 a secure manner 1 that ensures that access is limited to the persons authorized under this Order.
10           7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

11 by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
12 information or item designated “CONFIDENTIAL” only to:
13           (a)        the Receiving Party’s Outside Counsel of Record in this action, as well as employees

14 of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
15 for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is
16 attached hereto as Exhibit A;
17           (b)        the officers, directors, and employees (including House Counsel) of the Receiving

18 Party to whom disclosure is reasonably necessary for this litigation and who have signed the
19 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20           (c)        Experts (as defined in this Order) of the Receiving Party to whom disclosure is

21 reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
22 to Be Bound” (Exhibit A);
23           (d)        the court and its personnel;

24           (e)        court reporters and their staff, professional jury or trial consultants, and Professional

25 Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27
     1
      It may be appropriate under certain circumstances to require the Receiving Party to store any electronic Protected
28   Material in password-protected form.
                                                                  STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                            8                               2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 9 of 14


 1            (f)       during their depositions, witnesses in the action to whom disclosure is reasonably

 2 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 3 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
 4 deposition testimony or exhibits to depositions that reveal Protected Material must be separately
 5 bound by the court reporter and may not be disclosed to anyone except as permitted under this
 6 Stipulated Protective Order.
 7            (g)       the author or recipient of a document containing the information or a custodian or

 8 other person who otherwise possessed or knew the information.
 9            8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                        OTHER LITIGATION
10
              If a Party is served with a subpoena or a court order issued in other litigation that compels
11
     disclosure of any information or items designated in this action as “CONFIDENTIAL” that Party
12
     must:
13
              (a)       promptly notify in writing the Designating Party. Such notification shall include a
14
     copy of the subpoena or court order;
15
              (b)       promptly notify in writing the party who caused the subpoena or order to issue in the
16
     other litigation that some or all of the material covered by the subpoena or order is subject to this
17
     Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
18
              (c)       cooperate with respect to all reasonable procedures sought to be pursued by the
19
     Designating Party whose Protected Material may be affected.2
20
              If the Designating Party timely seeks a protective order, the Party served with the subpoena
21
     or court order shall not produce any information designated in this action as “CONFIDENTIAL”
22
     before a determination by the court from which the subpoena or order issued, unless the Party has
23
     obtained the Designating Party’s permission. The Designating Party shall bear the burden and
24
     expense of seeking protection in that court of its confidential material - and nothing in these
25
26
27   2
      The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to
     afford the Designating Party in this case an opportunity to try to protect its confidentiality interests in tire court from
28   which the subpoena or order issued.
                                                                       STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                9                                   2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 10 of 14


 1 provisions should be construed as authorizing or encouraging a Receiving Party in this action to
 2 disobey a lawful directive from another court.
 3           9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                        IN THIS LITIGATION
 4
             (a)        The terms of this Order are applicable to information produced by a Non-Party in
 5
     this action and designated as “CONFIDENTIAL” Such information produced by Non-Parties in
 6
     connection with this litigation is protected by the remedies and relief provided by this Order.
 7
     Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
 8
     protections.
 9
             (b)        In the event that a Party is required, by a valid discovery request, to produce a Non-
10
     Party’s confidential information in its possession, and the Party is subject to an agreement with the
11
     Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
12
                        1.     Promptly notify in writing the Requesting Party and the Non-Party that some
13
     or all of the information requested is subject to a confidentiality agreement with a Non- Party;
14
                        2.     Promptly provide the Non-Party with a copy of the Stipulated Protective
15
     Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
16
     the information requested; and
17
                        3.     Make the information requested available for inspection by the Non-Party.
18
             (c)        If the Non-Party fails to object or seek a protective order from this court within 14
19
     days of receiving the notice and accompanying information, the Receiving Party may produce the
20
     Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
21
     seeks a protective order, the Receiving Party shall not produce any information in its possession or
22
     control that is subject to the confidentiality agreement with the Non-Party before a determination
23
     by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
24
     of seeking protection in this court of its Protected Material.
25
             10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26
             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
27
     Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
28
                                                              STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                         10                     2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 11 of 14


 1 the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
 2 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
 3 inform the person or persons to whom unauthorized disclosures were made of all the terms of this
 4 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to
 5 Be Bound” that is attached hereto as Exhibit A.
 6           11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                        PROTECTED MATERIAL
 7
             When a Producing Party gives notice to Receiving Parties that certain inadvertently
 8
     produced material is subject to a claim of privilege or other protection, the obligations of the
 9
     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). If information
10
     is produced in discovery that is subject to a claim of privilege or of protection as trial-preparation
11
     material, the party making the claim may notify any party that received the information of the claim
12
     and the basis for it. After being notified, a party must promptly return or destroy the specified
13
     information and any copies it has and may not sequester, use or disclose the information until the
14
     claim is resolved. This includes a restriction against presenting the information to the court for a
15
     determination of the claim. This provision is not intended to modify whatever procedure may be
16
     established in an e-discovery order that provides for production without prior privilege review.
17
     Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on
18
     the effect of disclosure of a communication or information covered by the attorney-client privilege
19
     or work product protection, the parties may incorporate their agreement in the stipulated protective
20
     order submitted to the court.
21
             12.        MISCELLANEOUS
22
             12.1       Right to Further Relief. Nothing in this Order abridges the right of any person to seek
23
     its modification by the court in the future.
24
             12.2       Right to Assert Other Objections. By stipulating to the entry of this Protective Order
25
     no Party waives any right it otherwise would have to object to disclosing or producing any
26
     information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
27
28
                                                               STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                         11                      2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 12 of 14


 1 Party waives any right to object on any ground to use in evidence of any of the material covered by
 2 this Protective Order.
 3           12.3       Filing Protected Material. Without written permission from the Designating Party or

 4 a court order secured after appropriate notice to all interested persons, a Party may not file in the
 5 public record in this action any Protected Material. A Party that seeks to file under seal any Protected
 6 Material must comply with Civil Local Rule 141 and Hon. Judge Kimberly J. Mueller’s Standing
 7 Orders. Protected Material may only be filed under seal pursuant to a court order authorizing the
 8 sealing of the specific Protected Material at issue.
 9           13.        FINAL DISPOSITION
10           Within 60 days after the final disposition of this action, as defined in paragraph 4, each

11 Receiving Party must return all Protected Material to the Producing Party or destroy such material.
12 As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
13 summaries, and any other format reproducing or capturing any of the Protected Material. Whether
14 the Protected Material is returned or destroyed, the Receiving Party must submit a written
15 certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
16 by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material
17 that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
18 abstracts, compilations, summaries or any other format reproducing or capturing any of the
19 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy
20 of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
21 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
22 and expert work product, even if such materials contain Protected Material. Any such archival
23 copies that contain or constitute Protected Material remain subject to this Protective Order as set
24 forth in Section 4 (DURATION).
25
26
27
28
                                                             STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                        12                     2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 13 of 14


 1           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
 3 Dated: December 4, 2020             LAW OFFICES OF JOSEPH W. CARCIONE, JR., APC
 4
                                       By:    /s/ Joshua S. Markowitz
 5                                            Joseph W. Carcione, Jr.
                                              Joshua S. Markowitz
 6                                            Attorneys for Plaintiffs
                                              Christina Bird and Clarence Bird
 7
 8
 9
     Dated: December 4, 2020           COZEN O’CONNOR
10
                                       By:    /s/ Andrew M. Hutchison
11                                            Amy B. Alderfer
                                              Andrew M. Hutchison
12                                            Attorneys for Defendant
                                              Globus Medical, Inc.
13
14
15           IT IS ORDERED that the forgoing Agreement is approved.
16 Dated: December 14, 2020
17                                               _____________________________________
18                                               CAROLYN K. DELANEY
                                                 UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
                                                     STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                13                     2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
     Case 2:19-cv-01024-KJM-CKD Document 44 Filed 12/14/20 Page 14 of 14


 1
 2
 3
 4
 5 EXHIBIT A
 6 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 7
             I,                                                                      [print   or   type     full
 8
     name], of                                                               [print or type full address]
 9
     declare under penalty of perjury that I have read in its entirety and understand the Stipulated
10
     Protective Order that was issued by the United States District Court for the Eastern District of
11
     California on                                                   in the above-captioned case. I agree to
12
     comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
13
     and acknowledge that failure to so comply could expose me to sanctions and punishment in the
14
     nature of contempt. I solemnly promise that I will not disclose in any manner any information or
15
     item that is subject to this Stipulated Protective Order to any person or entity except in strict
16
     compliance with the provisions of this Order.
17
             I further agree to submit to the jurisdiction of the United States District Court for the Eastern
18
     District of California for the purpose of enforcing the terms of this Stipulated Protective Order even
19
     if such enforcement proceedings occur after termination of this action.
20
             I hereby appoint                                                [print or type full name] of
21
                                                     [print or type full address and telephone number] as
22
     my California agent for service of process in connection with this action or any proceedings related
23
     to enforcement of this Stipulate Protective Order.
24
             Date:
25
             City and State where sworn and signed:
26
             Printed name:
27
             Signature:
28
                                                             STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                       14                      2:19-cv-01024-KJM-CKD
     LEGAL\50049975\1
